"Section 4. It ia exprea8l.yprovided that all
      4urPeat contFn4ta for the meirlt%nen8oof ths
      s&ool.s in the territory herein dkacribed are
      hereby validated for the aoid Rollen Coexon Sahool
      p3strict rio.4 in all'reapeota.
           'ssctioR 5. xt ie expx-esslyprovided that ir
      eny terdtory hweln described uWch wea not pm
      7Lously within the linritaof Eolien ConuuonSohoal
      Dtitrict Iio,4 formerly canatftuted a paa% of nay
      school district 013ch has an outatand%ng bond&
      2nbebt8dnsas on nccouut of @ai& such land cotid
      $dlawiuUJtaxced,t~ns~d~olianConlraonSa~~
      Mstriet Ho. 4 shall be liable for such proportion
      of said bonded indebtednws aa the aosessard  relue
      of such Land so Zncluded in tU;tsDistrlot bemy to
      the entire osaesoed value af the diatriat Emne
      ,yhAithinn%dh!ldwuatekaR.

           ‘sa4tfon    6.  A3.l lims und '. tr of lawa m
      &liet       rlth t%La Act ere hers. ~epeialed  ta~the
      artsat cf suuh eonfllet o&y.




           w         aen Article 3, Seotion WE, mad
      nCticl&:   in&m    b of t&n Teiur Conartitutia~
      0~ comstiruedta@iher, Uw Lq.lalnture ia dth-
      oat.puthority te ehnnge the tmmdnries of a wm-
      xon suhool dhtrict by specr~ or local luw,'


           fwtiojs 3, Section 56 'of the Tex;rra
                                               Constitution pro-
V&a    in p8rt a8 folloWsr
           whe Le&i8lature shall not, except 88 othaPwl8a
      prorrldedin this Constitution, pass e.nFlooti er special
      law, atlthoriasngr, . . R e g u lntiIa &     th a   a ffo ir tr   of . l .

      s&001 districtsa . . . Creating            olY?llma,or prescrib-
      ing tha powers und duties of offiwwm, 132 . . . schcrcrl
      diat.rfcta~. . * %a@ilat~          the wian~%rIwbRt          of pubus
      s&oolo, the b?.lfidLzqJ
                            otiMvpairinc oi aahoozl,                  halqer,
      and the nsis~   of atoneyfor au@ purpaaea~ . . . And
      in el.3'Otbw caaeILwheFe e g%neFnl lnw eaa be Rade
      appiicab+e, no local or npwial           law   shall.      be ene&%df
       . c . .
         Prior ia 1927, Seation 3, k4ifole 7 af the State
Cmt3tution cbntalned ths folloring lanaFtpcJea
         wAnd the Le~lalatura rrtayala0 provl&e for the
    f~itia    ol’ aCtiOO1dlstriats br gs~ml   OF Sp6Ci&,
    law tithout tha local notiae reQu.iredin otbm mass
    of spa&al ~le&slation."
          This seation of ths C@astituticm was madopted effective
$111plfy20, 1927, and tha abma prwLaion xas cban~ed to x-sad
u P4ll?U62
         'And th0 Leyialdxuw nay also provide for the
    formation of sahoooldittriotr by i;snerallava."




         a         It %a cleu %hat, by eliabating
    f+real
         thG ~o&i~itutl4n the   ov%aion that ashe&
    afatribta oould ba iemssd fz bp+ClPl lma, it w&s
    intended that such distritrtibe,srecrtidonly by
    g6mral law.
         "fpurths~m,    th6 CorMBfltut5.otl
                                         slowprovides
    a spealSic manna ln whi& s&001 Bistriats zuhy
    be fomd,   that la, by ~~       JAW. ‘3hS.a rota&l
    exclude the romstfm    of es&o1 dZstrlcts in pny
    @the2 ESWSlbPthS3lthpt 64BZW82y   pFOVid6d fO%-in
    the Ccfuatituttan.,
         * . . . *

         '2..B. So. 642, ba3.t~a sp60lal law and re-
    pugnaat to se&ion 3, art. 7, and seation 56 of
    arm?18 3, of au]:stat6 constitution, is anoon-
    st,itutionakand void.*
           In Brownfield vs. Ton&ate, 1CEJS. 'VT.(2) 332,
ErieForty-Fourth Le&sletum    had p&mad P b-tllvalidating
cks u3tien  of the eminty board af s&o01 trumtsas of Terry
County in detaching thirteen sections frw the Red onion
         "Since under its provisions ttia act applied to
    IalnalLttand TsFry Countia8 oxaly8lldc0ul.dXlevfMhave
    aiieotad any OthW8,     we   c0~hd8     S. B.    h. 19 WC3
    I loual law.   The   Legislature     ir peuwltted   to pro-
    Ot&  fOF  the fOmt.iOll    Of   Pahd    di8tdCt8    bv &eMSl'ti

    not by specillllaue only, b0aes we 8a-eor the opt.rllon
    that the Lus$slnture ~08 witbwt autbnrity  to vali-
    date the 0Fdur of tbs 8oiloolibard of T0FFy county
    by szaehspciul aat. FFitter, County J-e,     et al,
    vs. Weeet,65 8, W. (2) 4l4.’
          Also see the uaae of Wood et aX vs. Earfa Xndepexad-
*t $$&uwl Dirtrlct, 125 8. W. (2) 429; mbwxmwd on other.
(gzamds L4l 8. w. (2) 590.